Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Stephen Nipper on 02/24/2021.
2. (Canceled) 
3. (Canceled) 
47. (New claim) The apparatus of claim 20, further comprising a detection circuit electrically connected to the current measurement circuit and configured to determine whether an object is proximate at least one sense coil of the plurality of sense circuits based on the measurement output proportional to the electrical current.
48. (New claim) The apparatus of claim 20, wherein operation as the voltage source corresponds to the driver circuit configured to maintain an output wherein changes in electrical impedance of the sense coil of at least one of the plurality of sense circuits or changes in electrical current at the common output node have a substantially negligible impact on the voltage signal.
Allowable Subject Matter
Claims 4, 6-10, 12, 14, 16, 18, 20, 21, and 31-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Piasecki et al., Nejatali et al., Kazemi et al. Jung, Matsumoto et al., Valerio and Tremel et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 4 - wherein operation as the voltage source corresponds to the driver circuit configured to apply the voltage signal, 
wherein a first magnitude of a fractional change of an output voltage |∆V/VS,O| of the driver circuit is at least a factor of 10 smaller than a second magnitude of a fractional change of an output current |∆I/IO| of the driver circuit; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Part of Claim 6 - a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node; 
an amplifier circuit having an amplifier output; and a multiplexer electrically connected between the amplifier output and the plurality of sense circuits and configured to selectively connect each of the plurality of sense circuits to the amplifier output, 
the multiplexer being configured as a double switch input multiplexer configured to compensate for a voltage drop across switch resistances of a plurality of switches, each of the plurality of switches electrically connected between the amplifier output and a respective one of each of the plurality of sense circuits.
Part of Claim 7 - the driver circuit comprising: 
an amplifier having a first amplifier input, a second amplifier input, and 
an amplifier output, the first amplifier input configured to receive an input signal; and 

a first switch electrically connected between the amplifier output of the amplifier and the respective one of the plurality of sense circuits; and 
a second switch electrically connected between the second amplifier input and a node between an output of the first switch and the respective one of the plurality of sense circuits; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Part of Claim 12 - a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at the operating frequency to each of the plurality of sense circuits, 
each of the plurality of sense circuits including: 
a second capacitor electrically coupled between the driver circuit and a respective one of a plurality of series circuits formed by the sense coil and the first capacitor in each of the plurality of sense circuits; or 
a shunt inductor electrically connected in parallel to the series circuit of the sense coil and the first capacitor; and 
a current measurement circuit electrically connected to the common output node, 
the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Part of Claim 16 - a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node, the current measurement circuit including a current measurement amplifier circuit configured to produce the measurement output as a measurement voltage that is proportional to the electrical current at the common output node, 
a feedback resistor electrically connected between the first input and an output of the amplifier.
Part of Claim 18 - a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits; 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node; and 
at least one of: 
a capacitor electrically connected between the common output node and the current measurement circuit.
Part of Claim 20 - a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits, 

a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 4 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node; 
a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits, 
wherein operation as the voltage source corresponds to the driver circuit configured to apply the voltage signal, 
wherein a first magnitude of a fractional change of an output voltage |∆V/VS,O| of the driver circuit is at least a factor of 10 smaller than a second magnitude of a fractional change of an output current |∆I/IO| of the driver circuit; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Claim 6 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node; 
a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits; 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node; 
an amplifier circuit having an amplifier output; and a multiplexer electrically connected between the amplifier output and the plurality of sense circuits and configured to selectively connect each of the plurality of sense circuits to the amplifier output, 
the multiplexer being configured as a double switch input multiplexer configured to compensate for a voltage drop across switch resistances of a plurality of switches, each of the plurality of switches electrically connected between the amplifier output and a respective one of each of the plurality of sense circuits.
Claim 7 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node; 

the driver circuit comprising: 
an amplifier having a first amplifier input, a second amplifier input, and 
an amplifier output, the first amplifier input configured to receive an input signal; and 
a plurality of a switch circuits, each of the plurality of switch circuits electrically connected between the amplifier and a respective one of the plurality of sense circuits, each of the plurality of switch circuits comprising: 
a first switch electrically connected between the amplifier output of the amplifier and the respective one of the plurality of sense circuits; and 
a second switch electrically connected between the second amplifier input and a node between an output of the first switch and the respective one of the plurality of sense circuits; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Claim 12 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node, each of the plurality of sense circuits including a first capacitor electrically connected in series with the sense coil to form a resonant circuit configured to resonate substantially at an operating frequency; 

each of the plurality of sense circuits including: 
a second capacitor electrically coupled between the driver circuit and a respective one of a plurality of series circuits formed by the sense coil and the first capacitor in each of the plurality of sense circuits; or 
a shunt inductor electrically connected in parallel to the series circuit of the sense coil and the first capacitor; and 
a current measurement circuit electrically connected to the common output node, 
the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Claim 16 – An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node; 
a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits; and 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node, the current measurement circuit including a current measurement amplifier circuit configured to produce the 
the current measurement amplifier circuit comprising; 
an amplifier having a first input electrically connected to the common output node and a second input electrically connected a ground reference; and
a feedback resistor electrically connected between the first input and an output of the amplifier.
Claim 18 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node; 
a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits; 
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node; and 
at least one of: 
a transformer electrically connected between the common output node and the current measurement circuit, the transformer having a turns ratio that transforms a level of electrical current at the common output node to a lower current level at an input of the current measurement circuit; or 

Claim 20 - An apparatus for measuring changes in current for detecting objects, the apparatus comprising: 
a plurality of sense circuits each comprising a sense coil, the plurality of sense circuits each electrically connected to a common output node, each sense coil of the plurality of sense circuits positioned to be distributed over a predetermined area at least partially defined by a wireless power transmit coil configured to inductively transfer power; 
a driver circuit electrically connected to the plurality of sense circuits, the driver circuit configured to operate as a voltage source and selectively apply a voltage signal at an operating frequency to each of the plurality of sense circuits, 
the operating frequency being different than a frequency of a magnetic field generated by the wireless power transmit coil; and
a current measurement circuit electrically connected to the common output node, the current measurement circuit configured to provide a measurement output proportional to an electrical current at the common output node.
Allowed Claims
Independent Claims 4, 6, 7, 12, 16, 18 & 20 are allowed along with dependent claims 8-10, 14, 21 & 31-48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838